Case 5:20-cv-05070-PKH Document 45                    Filed 05/29/20 Page 1 of 4 PageID #: 463



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

BONNIE HEATHER MILLER;
ROBERT WILLIAM ALLEN;
ADELLA DOZIER GRAY; and
ARKANSAS VOTERS FIRST                                                                  PLAINTIFFS

v.                                     No. 5:20-CV-05070

JOHN THURSTON, in his official
capacity as Secretary of State of Arkansas                                             DEFENDANT

                                           JUDGMENT

       Pursuant to the opinion and order (Doc. 41) entered on May 25, 2020, and the order entered

this same day, IT IS HEREBY ADJUDGED that Plaintiffs should have permanent injunctive relief

on their First and Fourteenth Amendment claims, and the Secretary of State for the State of

Arkansas is ENJOINED as follows:

       While the Secretary of State may continue to accept signatures in support of initiative

petitions that are obtained and verified under the State’s present framework, for so long as

Arkansas law requires initiative petitions to be signed in the presence of a canvasser and supported

by a sworn affidavit, the Secretary of State must accept as compliant with Arkansas law any

petitioner signatures and signature pages in support of an initiative petition that were not circulated

and signed in the presence of a canvasser and any canvasser affidavits that, if unsworn, are

declarations made under penalty of perjury, so long as all other requirements that do not conflict

with the Court’s orders in this case are sufficiently met and:

•      For those signature pages bearing signatures that were not made by petitioners in the

presence of a canvasser, the paragraph at the top of the signature page is replaced with a paragraph

that substantially follows the form of the paragraph in Ark. Code Ann. § 7-9-104, and also



                                                  1
Case 5:20-cv-05070-PKH Document 45                    Filed 05/29/20 Page 2 of 4 PageID #: 464



includes:

       (1) a statement from the petitioner that states that the popular name, ballot title, and text of

       the initiative were made available to him or her for review prior to signing;

       (2) a statement from the petitioner that demonstrates that he or she understands what acts

       on his or her part might constitute petition fraud; and

       (3) a statement from the petitioner that if he or she received assistance due to disability in

       filling out personal information, the person assisting has signed in the margin,

such as the following paragraph (with blanks filled in appropriately):

               To the Honorable                               , Secretary of State of
               the State of Arkansas: We, the undersigned registered voters of the
               State of Arkansas, respectfully propose the following amendment to
               the Constitution of the State, and by this, our petition, order that the
               same be submitted to the people of said state, to the end that the
               same may be adopted, enacted, or rejected by the vote of the
               registered voters of said state at the regular general election to be
               held on the     day of                 ,       , and each of us for
               himself or herself says:

               I have personally signed this petition; I am a registered voter of the
               State of Arkansas, and my printed name, date of birth, residence,
               city or town of residence, and date of signing this petition are
               correctly written after my signature.

               The popular name, ballot title, and text of the initiative were made
               available to me for review before I signed this petition.

               I understand that it is a crime to sign a name other than my own to
               this petition, to sign a petition in support of this initiative more than
               one time, or to sign this petition when I am not legally entitled to do
               so. If due to disability I required assistance writing my printed
               name, date of birth, residence, city or town of residence, county of
               residence, or date of signing, the person who assisted me has signed
               and printed his or her own name in the margin of the petition next
               to my signature line.

               The popular name is                                      and the ballot
               title is                                 .



                                                  2
Case 5:20-cv-05070-PKH Document 45                    Filed 05/29/20 Page 3 of 4 PageID #: 465



and;

•      For those signature pages that are not signed and sworn by the canvasser before a notary

public, the affidavit section for the canvasser instead reads (with blanks filled in appropriately and,

if later amended or renumbered, substitution of citations to the appropriate statutes):

               Canvasser’s Unsworn Declaration Under Penalty of Perjury

               I,                                     , declare under penalty of
               perjury under the law of Arkansas that to the best of my knowledge
               and belief, each of the foregoing persons signed his or her own name
               to this sheet of the petition, each signature is genuine, and each
               signer is a registered voter of the State of Arkansas, in the County
               listed. To the best of my knowledge, this signature sheet was
               provided to each signer in a manner that also provided to him or her
               an exact copy of the popular name, ballot title, and text of the
               initiative. I am familiar with the acts by canvassers and sponsors
               that are criminalized under Ark. Code Ann. § 5-55-601 and Ark.
               Code Ann. § 7-9-103, and have committed none of those acts. My
               current residence address is correctly stated below.
               Signature
               Current Residence
               Indicate one:( ) Paid Canvasser ( ) Volunteer/Unpaid Canvasser

In all cases where the Secretary of State reasonably believes his or her duties are ambiguous or

otherwise not sufficiently clear because of the interplay of the injunctive relief ordered herein, the

Court’s findings on the unconstitutional nature of the in-person signing and sworn affidavit

requirements of Arkansas law, and the unenjoined requirements of Arkansas law, the Secretary of

State should interpret the law and this injunction in a way that causes him or her not to reject

initiative petition signatures, signature pages, or petition parts because they were not signed in the

presence of the canvasser or because the canvasser’s unsworn declaration was not sworn in the

presence of a notary.




                                                  3
Case 5:20-cv-05070-PKH Document 45          Filed 05/29/20 Page 4 of 4 PageID #: 466



     IT IS SO ADJUDGED this 29th day of May, 2020.


                                                     /s/P. K. Holmes, ΙΙΙ
                                                     P.K. HOLMES, III
                                                     U.S. DISTRICT JUDGE




                                        4
